Citation Nr: 1451324	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a compensable evaluation for hypertension.

3.  Entitlement to an evaluation in excess of 20 percent for the period prior to January 8, 2007, to a compensable evaluation from January 8, 2007, and to an evaluation in excess of 10 percent from September 28, 2007, for retinopathy associated with diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel
INTRODUCTION

The Veteran served on active duty from October 1962 to April 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

The March 2011 Board decision also remanded the issues of entitlement to service connection for peripheral neuropathy of the upper extremities for further development.  Subsequently, a May 2012 rating decision granted the Veteran's claim for service connection for peripheral neuropathy of the upper extremities, which constituted a grant of the full benefit sought on appeal.  Therefore, these matters are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As explained in the remand below, the Veteran apparently filed a formal claim for a TDIU in July 2012, which is missing from the claims file.  The Board acknowledges that this claim was recently denied by way of an August 2013 rating decision.  Because the Veteran is only service-connected for diabetes mellitus and associated hypertension, retinopathy, peripheral neuropathy of the upper and lower extremities (see May 2012 and August 2013 rating decisions), and erectile dysfunction, the Board finds that this matter is inferred as part and parcel to the Veteran's increased rating claims herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


The Board has reviewed not only the physical claims file, but also the Veteran's electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Forms 21-4138, April 2011 and June 2012.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's diabetes mellitus is currently assigned a 20 percent disability rating.  His hypertension is currently assigned a noncompensable evaluation.  His retinopathy associated with his diabetes mellitus is currently assigned a 20 percent disability rating prior to January 8, 2007, a noncompensable evaluation from January 8, 2007, and a 10 percent rating from September 28, 2007.  The Veteran seeks increased ratings.  He also seeks entitlement to a TDIU.

In March 2011, the Board remanded the Veteran's increased rating claims so that certain outstanding VA treatment records could be associated with the claims file, and so that the Veteran could be afforded VA examinations to address the current severity of his diabetes mellitus and retinopathy.  Subsequently, the Veteran's VA treatment records from the Ft. Myers/Bay Pines VA medical centers dated since September 2007 were associated with the claims file, and he was afforded new VA examinations in June 2011.  The Board notes, however, that none of the Veteran's VA treatment records from the Ft. Myers/Bay Pines VA medical system dated in January 2006 have been associated with the claims file, paper or electronic, and the records in the claims file indicate treatment for the Veteran's diabetes mellitus in January 2006 (see, e.g., problem list, September 2007).  While select records dated in 2006 and 2007 were of record prior to the remand, the Board finds this matter must be remanded so that all outstanding VA treatment records from the Ft. Myers/Bay Pines VA medical system dated from January 2006 to September 2007 may be associated with the claims file, paper or electronic.

With regard to the inferred TDIU claim, the Board notes that the Veteran apparently filed a formal claim for a TDIU in July 2012, which is missing from the claims file.  The Board acknowledges that this claim was recently denied by way of an August 2013 rating decision (which decision notes that a Form 21-8940 was filed in July 2012).  Because the Veteran indicated in a recent August 2013 VA examination (peripheral neuropathy) that he stopped working in 2003 due to his diabetes mellitus and leg pain, the Board finds that the TDIU matter is inferred as part and parcel to the Veteran's increased rating claims before the Board herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board adds that the Veteran's combined disability rating is 70 percent, effective September 28, 2007, and all of his service-connected disabilities relate to his diabetes mellitus and are therefore of common etiology such that he meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2014).  

The Board notes that the recent June 2011 VA examination reports (diabetes and retinopathy) reflect that the Veteran had retired in 2003, but the VA examiner did not provide any more detail as to the effect of the Veteran's diabetes mellitus and associated retinopathy on his employment.  As noted above, May 2012 and August 2013 rating decisions recently granted service connection for peripheral neuropathy of the upper and lower extremities, respectively.  An August 2013 VA examination (peripheral neuropathy) reflects that the Veteran reported that he stopped working in 2003 due to his diabetes, including drops in blood sugar at work, and due to having a difficult time holding onto tools and experiencing pain in his legs and knees.  At the same time, however, the examiner opined that the Veteran's peripheral neuropathy did not affect his occupational functioning.  Ultimately, the Board finds the TDIU matter should be remanded for a VA medical examination regarding the functional impairment resulting from the Veteran's diabetes mellitus and the associated service-connected disabilities on his ability to perform occupational tasks.

As a final matter, the August 2013 rating decision that denied entitlement to a TDIU references VA treatment records dated through August 2013, but the claims file (paper and electronic) only includes records dated through April 2012.  Therefore, on remand, all of the Veteran's VA treatment records from the Ft. Myers/Bay Pines VA medical center dated from April 2012 to present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file (paper or electronic) copies of the Veteran's VA treatment records from the Ft. Myers/Bay Pines VA medical system as follows:

a.  those dated from January 2006 to September 2007 2006; and 

b.  those dated from April 2012 to present.

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2. Obtain any temporary file at the RO concerning TDIU, which would include copies of the Veteran's original July 2012 claim (Form 21-8940) for a TDIU and the May 2013 VCAA letter.

3. If the temporary file is not located, associate with the claims file a copy of the May 2013 VCAA letter and request that the Veteran provide a copy of his July 2012 claim for TDIU (if he did not retain a copy, then request that he submit a new Form 21-8940).

4. After all of the above development has been completed, obtain a VA medical examination which addresses the functional impact of the Veteran's service-connected disabilities on his ability to perform occupational tasks in a work-like setting.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the report that such review occurred.  The Veteran is presently service-connected for diabetes mellitus and associated hypertension, retinopathy, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.

5. Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



